Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
         DETAILED ACTION
This office action is in response to the communication filed on 03/31/2020. Claims 1-8 are pending in the application. Claims 1-8 have been rejected. 
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 06/02/2020 and 06/09/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Objections
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and/ or are replete with grammatical and idiomatic errors. Claims contain(s) the following defect(s) in the form or contents thereof: although a “computer system” is claimed, no hardware or structural element is claimed as a part of the claimed computer system, rather, recitations such as “said computer system comprising: configuring said computer system to store” seems to be descriptive in nature and may contain grammatical and idiomatic errors. See MPEP 608.01(m) Form of Claims [R-7]
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-8 are rejected under 35 USC 101 as the claimed invention do not fall within at least one of the four categories of patent eligible subject matter.
Regarding claim 1, it is directed to a “computer system”. However, claim languages fail to recite any hardware element expressly as a component of such computer system.  Claimed system could be interpreted as software per se for ‘configuring’ recitations, or data per se for descriptive languages. Therefore, claim 1 fails “step 1” of 2019 PEG analysis for the subject matter eligibility test, and claimed system is considered to be non-statutory for being software/ program per se product or being data per se. See 2019 Revised Patent Subject Matter Eligibility Guidance, Federal Register, Vol. 84, No. 4; and also MPEP § 2106 Patent Subject Matter Eligibility [R-10.2019]
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 7-8  are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2015/0221053 A1 (hereinafter Tapley et al)
Regarding claim 1, Tapley et al teaches a computer .system configured for digital rights management (DRM) for a method, of distributing and tracking downloadable proprietary source code defining a 3-D object and being usable to print the object on a 3D printer and protect the 3D object data from unauthorized printing (note figure 4.402; Abstract; and Para. [0015], [0023], [0027]: system for controlling digital rights in an online marketplace for 3D printing/ designs), said computer system comprising:

configuring said computer system for a user to see the inventory of designs of the plurality of 3D objects, in an online store (note para. [0015], [0018]: online printing marketplace);
configuring said computer system for the user to securely purchase use of the source code of a desired 3D object in the online store (note para. [0020], [0023], [0076]: purchasing 3D objects upon authorization/ verification of the transaction model);
configuring said computer system to send a digital file containing the proprietary source code defining the desired 3D object to a 3D printer (note para. [0018], [0020], [0023], [0076]);
configuring said computer system to control each print of the desired 3D object made by the 3D printer to prevent further use of the source code when the purchased use in completed (note para. [0018], [0020], [0023], [0076]);
configuring said computer system to control the number of prints of the desired 3D object by controlling the proprietary source code defining the desired 3D object (note para. [0017]-[0018], [0025]: limiting to an authorized number of replication/ printing); 

wherein said computer system is configured to store the DRM associated with the purchased code in a database (note para. [0025], [0027]-[0028]: credential, code etc. can be used as digital rights for 3D printing/ objects)
Regarding claim 7, Tapley et al teaches the computer system according claim 1, wherein said database is in the cloud (note para.  [0052], [0067], [0092]: online/ cloud databases)
Regarding claim 8, Tapley et al teaches the computer system according claim 1, wherein said database is in said computer system (note figure 4.402; and para. [0052], [0058]: storing listing/ database of inventory of the goods/ items in a computer)
                                       Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-6 are rejected under 35 U.S.C. 103 as being unpatentable over Tapley et al  in view of US 2015/0095213 A1 (hereinafter Paintin)
Regarding claim 2, Tapley et al  teaches the computer system according claim 1, wherein the control of the number of prints to prevent unauthorized use of the source code after the purchased (note para. [0017]-[0018], [0025]: limiting to an authorized number of replication/ printing)
Tapley et al   fails to teach expressly use is completed comprises said computer system configured to delete the source code after the purchased use in completed.
However, Paintin teaches use is completed comprises said computer system configured to delete the source code after the purchased use in completed (note para. [0032], [0034]: deleting the instructions after 3D printing is completed)
Paintin and  Tapley et al   are analogous art because they are from the same field of endeavor of   securely printing online 3D  objects. Therefore, at the time of effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in art to modify Tapley et al    system to further include the features of wherein use is completed comprises said computer system configured to delete the source code after the purchased use in completed taught by Paintin since such arrangement would ensure further data security for printing sensitive 3D objects remotely or online (note Paintin, para. [0005], [0006])
Regarding claim 3, Tapley et al     fails to teach expressly the computer system according claim 1, wherein the control of the number of prints to prevent unauthorized use of the source code after the purchased use is completed comprises said computer system configured to transmit the source code to delete after a set time period has elapsed.
However, Paintin teaches wherein the control of the number of prints to prevent unauthorized use of the source code after the purchased use is completed comprises said computer system configured to transmit the source code to be deleted (note para. [0032], [0034]: deleting/ making unusable the instructions data after 3D printing is completed)
Paintin and  Tapley et al   are analogous art because they are from the same field of endeavor of   securely printing online 3D  objects. Therefore, at the time of effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in art to modify Tapley et al    system to further include the features of wherein the control of the number of prints to prevent unauthorized use of the source code after the purchased use is completed comprises said computer system configured to transmit the source code to be deleted taught by Paintin since such arrangement would ensure further data security for printing sensitive 3D objects remotely or online (note Paintin, para. [0005], [0006])
Paintin-Tapley et al   system fails to teach expressly said computer system configured to transmit the source code to delete after a set time period has elapsed.
However, examiner takes an official notice on that at the time of effective filing of the claimed invention, features such as deleting sensitive printing instructions or jobs after a set time period has elapsed for the purpose of providing time restricted access to sensitive or personal data was well-known in the art. Therefore, at the time of effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in art to further modify Paintin-Tapley et al    system to include the features of transmitting the source code to delete after a set time period has elapsed.
Regarding claim 4, Tapley et al  teaches the computer system according claim 1, wherein the control of the number of prints to prevent unauthorized use of the source code after the purchased use is completed (note para. [0017]-[0018], [0025]: limiting to an authorized number of replication/ printing)
Tapely fails to teach expressly the source code transmitted by said computer system being configure to delete after the object is printed.
However, Paintin teaches the source transmitted by said computer system being configure to delete after the object is printed (note para. [0032], [0034]: deleting the instructions after 3D printing is completed)
Paintin and  Tapley et al   are analogous art because they are from the same field of endeavor of   securely printing online 3D  objects. Therefore, at the time of effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in art to modify Tapley et al    system to further include the features of the source code transmitted by said computer system being configured to delete after the object is printed taught by Paintin since such arrangement would ensure further data security for printing sensitive 3D objects remotely or online (note Paintin, para. [0005], [0006])
Regarding claim 5, Tapley et al teaches the computer system: according claim 1, wherein the control of the number of prints to prevent unauthorized use of the source code after the purchased use is completed (note para. [0017]-[0018], [0025]: limiting to an authorized number of replication/ printing)
Tapley et al  fails to teach expressly teaches the source code transmitted by said computer system being configured for portions of the code to delete as those portions of the object are printed.
However, Paintin teaches the source code transmitted by said computer system being configured for portions of the code to delete as those portions of the object are printed (note para. [0032], [0034]: deleting the instructions after 3D printing is completed)
Paintin and  Tapley et al   are analogous art because they are from the same field of endeavor of   securely printing online 3D  objects. Therefore, at the time of effective filing date of the claimed invention, it would have been obvious to a person Tapley et al    system to further include the features of wherein the source code transmitted by said computer system being configured for portions of the code to delete as those portions of the object are printed taught by Paintin since such arrangement would ensure further data security for printing sensitive 3D objects remotely or online (note Paintin, para. [0005], [0006])
Regarding claim 6, Tapley et al   fails to teach expressly the computer system according claim 1, wherein said database is a print card.
However, Paintin teaches the computer system according claim 1, wherein said database is a print card (note para.  [0027] FIGS. 3A and 3B illustrate a card 310 produced by 3D printer 130 … In addition, the card may have additional information or material not shown in FIGS. 3A and 3B. For example, the card may have one or more photos, graphics, holograms, custom text, bar codes or QR codes. Although FIGS. 3A and 3B show a card, the printer could be used to print any instrument; note, examiner interprets that such card can be used as storage/ database for one or more photos, graphics, holograms, custom text, bar codes or QR codes etc.)
Paintin and  Tapley et al   are analogous art because they are from the same field of endeavor of   securely printing online 3D  objects. Therefore, at the time of effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in art to modify Tapley et al    system to further include the features of wherein said database is a print card taught by Paintin since such 
            Conclusion
A shortened statutory period for response to this action is set to expire in 3 (Three) months and 0 (Zero) days from the mailing date of this letter. Failure to respond within the period for response will result in ABANDOMENT of the application (see 35 U.S.C 133, M.P.E.P 710.02(b)). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANTO ABEDIN whose telephone number is 571-272-3551.  The examiner can normally be reached on M-F from 8:30 AM to 6:30 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jung (Jay) Kim, can be reached on 571-272-3804. The RightFax number for faxing directly to the examiner is 571-273-3551. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http:// www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/SHANTO ABEDIN/Primary Examiner, Art Unit 2494